                                                                                                                                      Case 1:18-cv-00083-HBP Document 81-2 Filed 11/16/18 Page 1 of 2




Privileged Settlement Communication                                                                                                                                                                                                                                              Subject to Revision / Correction


Plaintiff                            Pay Period         No. Weeks in        Hours Per               No. of SOH Days          Calc. Regular        Calc. OT          Minimum            Minimum             Lawful         "Credited"       Underpayment           Unpaid             Liq. Damages on         Unpaid Spread of       Liq. Damages on
                                 From          To        Pay Period        Week in Period           Per Wk in Period          Rate of Pay        Rate of Pay        Wage Rate        Overtime (OT)        Weekly Pay      Weekly Pay         Per Week           Wages & OT             Wages & OT            Hours (SOH) Pay          unpaid SOH
Carlos Idenis Marte Rosario    7/1/2015    12/31/2015        26                 54                          0              $           14.00   $        21.00   $           8.75   $            13.13   $      854.00   $       756.00   $          98.00   $         2,548.00   $              2,548.00   $               -      $               -
                                                                                                                                                                                                                                                            $         2,548.00   $              2,548.00   $               -      $               -




Edgar Gonzalez Licona          7/1/2015    12/30/2015       26                    56                       5               $          18.75    $       28.13    $           8.75   $            13.13   $    1,200.00   $     1,036.00   $         164.00   $         4,264.00   $              4,264.00   $           1,137.50   $          1,137.50
                              12/31/2015   12/30/2016       52                    51                       0               $          18.75    $       28.13    $           9.00   $            13.50   $    1,059.38   $       943.50   $         115.88   $         6,025.50   $              6,025.50   $                -     $               -
                              12/31/2016   10/15/2017       41                    51                       0               $          18.75    $       28.13    $          11.00   $            16.50   $    1,059.38   $       943.50   $         115.88   $         4,750.88   $              4,750.88   $                -     $               -
                              10/16/2017   12/12/2017        8                   45.5                      0               $          18.75    $       28.13    $          11.00   $            16.50   $      904.69   $       841.75   $          62.94   $           503.50   $                503.50   $                -     $               -
                                                                                                                                                                                                                                                            $        15,543.88   $             15,543.88   $           1,137.50   $          1,137.50




Edgar Gonzalez Oliva           5/1/2015    12/24/2015       34                   56.5                      5               $          21.75    $       32.63    $           8.75   $            13.13   $    1,408.31   $     1,228.88   $         179.44   $         6,100.88   $              6,100.88   $           1,487.50   $          1,487.50
                              12/25/2015   12/30/2015        1                   51.5                      0               $          21.75    $       32.63    $           8.75   $            13.13   $    1,245.19   $     1,120.13   $         125.06   $           125.06   $                125.06   $                -     $               -
                              12/31/2015   12/30/2016       52                   51.5                      0               $          21.75    $       32.63    $           9.00   $            13.50   $    1,245.19   $     1,120.13   $         125.06   $         6,503.25   $              6,503.25   $                -     $               -
                              12/31/2016    6/15/2017       24                   51.5                      0               $          21.75    $       32.63    $          11.00   $            16.50   $    1,245.19   $     1,120.13   $         125.06   $         3,001.50   $              3,001.50   $                -     $               -
                               6/16/2017    8/15/2017        9                   51.5                      0               $          22.00    $       33.00    $          11.00   $            16.50   $    1,259.50   $     1,133.00   $         126.50   $         1,138.50   $              1,138.50   $                -     $               -
                               8/16/2017   12/12/2017       17                   45.5                      0               $          22.00    $       33.00    $          11.00   $            16.50   $    1,061.50   $     1,001.00   $          60.50   $         1,028.50   $              1,028.50   $                -     $               -
                                                                                                                                                                                                                                                            $        17,897.69   $             17,897.69   $           1,487.50   $          1,487.50




Manuel Sanchez Vielma          7/1/2015    11/30/2015       22                    50                       0               $          19.37    $       29.06    $           7.25   $            10.88   $    1,065.35   $       968.50   $          96.85   $         2,130.70   $              2,130.70   $                  -   $               -
                                                                                                                                                                                                                                                            $         2,130.70   $              2,130.70   $                  -   $               -

Jose Felipe Diego              1/1/2016    12/30/2016       52                    55                       0               $          20.00    $       30.00    $           9.00   $            13.50   $    1,250.00   $     1,100.00   $         150.00   $         7,800.00   $              7,800.00   $                  -   $               -
                              12/31/2016    3/15/2017       11                    55                       0               $          20.00    $       30.00    $          11.00   $            16.50   $    1,250.00   $     1,100.00   $         150.00   $         1,650.00   $              1,650.00   $                  -   $               -
                               3/16/2017    7/15/2017       17                    55                       0               $          21.00    $       31.50    $          11.00   $            16.50   $    1,312.50   $     1,155.00   $         157.50   $         2,677.50   $              2,677.50   $                  -   $               -
                               7/16/2017   12/30/2017       24                    50                       0               $          21.00    $       31.50    $          11.00   $            16.50   $    1,155.00   $     1,050.00   $         105.00   $         2,520.00   $              2,520.00   $                  -   $               -
                                                                                                                                                                                                                                                            $        14,647.50   $             14,647.50   $                  -   $               -


                                                                                                                                                                                                                                             TOTAL:         $        52,767.76   $             52,767.76   $           2,625.00   $          2,625.00




                                                                       1 This chart is based upon preliminary information and the expected testimony of Plaintiffs.                                                                                                                                             Filing Date
                                                                       2 Plaintiffs reserve the right to correct or amend this chart.                                                                                                                                                                              FLSA
                                                                       3 This Chart was prepared without the benefit of discovery, or the benefit of Defendants' required wage and hour records under the FLSA and NYLL.                                                                                           NYLL
                                                                                                                                                                                                                                                                                                               Amendment
                                                                                                                                                                                                                                                                                                                   Today




                                                                                                                                                                    1 of 2
                                                                                                                                         Case 1:18-cv-00083-HBP Document 81-2 Filed 11/16/18 Page 2 of 2




Privileged Settlement Communication                                                                                                                                                                                                          Subject to Revision / Correction


Plaintiff                            Pay Period             Annual Wage            Weekly Wage          Pre Jud. Interest         (PJI) Spread of Hours         Tools of the Trade        Total Per         Structural          Euro
                                 From          To              Notice               Statement         (PJI) on OT & Wages                                                                  Period           Settlement       Settlement
Carlos Idenis Marte Rosario    7/1/2015    12/31/2015   $           5,000.00   $           5,000.00   $              702.38   $                       -     $                   -     $         15,798.38
                                                        $           5,000.00   $           5,000.00   $              702.38   $                       -     $                   -     $         15,798.38           603.16         3618.98




Edgar Gonzalez Licona          7/1/2015    12/30/2015   $           5,000.00   $           5,000.00   $           1,175.95    $                    313.70   $                780.00   $        23,072.65
                              12/31/2015   12/30/2016                                                 $           1,253.90    $                       -                               $        13,304.90
                              12/31/2016   10/15/2017                                                 $             605.01    $                       -                               $        10,106.76
                              10/16/2017   12/12/2017                                                 $              42.58    $                       -                               $         1,049.58
                                                        $           5,000.00   $           5,000.00   $           3,077.43    $                    313.70   $                780.00   $        47,533.89            1808.5           10851




Edgar Gonzalez Oliva           5/1/2015    12/24/2015   $           5,000.00   $           5,000.00   $           1,732.92    $                    422.52   $                607.00   $        27,939.19
                              12/25/2015   12/30/2015                                                 $              31.76    $                       -                               $           281.89
                              12/31/2015   12/30/2016                                                 $           1,353.32    $                       -                               $        14,359.82
                              12/31/2016    6/15/2017                                                 $             427.38    $                       -                               $         6,430.38
                               6/16/2017    8/15/2017                                                 $             130.11    $                       -                               $         2,407.11
                               8/16/2017   12/12/2017                                                 $              94.71    $                       -                               $         2,151.71
                                                        $           5,000.00   $           5,000.00   $           3,770.20    $                    422.52   $                607.00   $        53,570.09           2037.75         12226.5




Manuel Sanchez Vielma          7/1/2015    11/30/2015   $           5,000.00   $           5,000.00   $             595.49    $                       -     $                320.00   $        15,176.89
                                                        $           5,000.00   $           5,000.00   $             595.49    $                       -     $                320.00   $        15,176.89            579.66         3477.94

Jose Felipe Diego              1/1/2016    12/30/2016   $           5,000.00   $           5,000.00   $           1,622.21    $                       -     $              1,280.00   $        28,502.21
                              12/31/2016    3/15/2017                                                 $             253.65    $                       -                               $         3,553.65
                               3/16/2017    7/15/2017                                                 $             346.58                                                            $         5,701.58
                               7/16/2017   12/30/2017                                                 $             236.10    $                       -                               $         5,276.10
                                                        $           5,000.00   $           5,000.00   $           2,458.55    $                       -     $              1,280.00   $        43,033.55            1637.6         9825.58



                                                        $          25,000.00   $          25,000.00   $          10,604.05    $                    736.22   $              2,987.00   $       175,112.80           6666.67           40000




                                                              1/5/2018
                                                              1/5/2015
                                                              1/5/2012
                                                              4/9/2011
                                                             10/22/2018




                                                                                                                                                                       2 of 2
